Fourth Court of Appeals
                               San Antonio, Texas
                                      April 25, 2016

                                  No. 04-16-00010-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

                SAN ANTONIO POLICE OFFICERS ASSOCIATION,
                                 Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-17585
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
      The appellant’s motion to consolidate is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court